DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed November 22, 2022. Claims 1, 5-11, 14-15, 17-26 & 30 are pending. Claims 2-4, 12-13, 16 & 27-29 have been canceled. New claim 30 has been added. Claims 1, 5-8, 10-11, 15, 17, 19-20 & 23-25 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 11, 14-15, 17-20 is/are objected to because of the following informalities:  
In regards to claim 11, at line 16, the limitations “wherein said plurality of spaced-apart individual energy-emitting transducers comprise spaced-apart ultrasound transducers” should apparently read -- wherein said plurality of spaced-apart individual energy-emitting transducers comprises spaced-apart ultrasound transducers--.
In regards to claim 19, the limitations “wherein said one or more temperature sensors comprises one or more thermistors” should apparently read -- wherein said one or more temperature sensors comprise one or more thermistors--.
In regards to claim 20, the limitations “wherein said plurality of ultrasound transducers comprise 5, 7, or 9 ultrasound transducers” should apparently read -- wherein said plurality of ultrasound transducers comprises 5, 7, or 9 ultrasound transducers--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-11, 14-15, 17-26 & 30 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 1, at line 17, the limitations “said skin surface indirectly contacting said one or more of said individual energy emitting transducers” render the claim indefinite; for example, it is unclear whether said skin surface touches said one or more of said individual energy emitting transducers. The Office suggests that Applicant amend the limitations to read -- said skin surface applicator-- as per line 4 of the claim.
In regards to claim 5, at line 2, the limitations “and/or” render the claim indefinite because it is unclear whether the claim language following the limitations are part of the claim. The Office suggests that Applicant amend the claim to read -- modifying at least one of frequency and
In regards to claim 7, at line 3, the limitations “and/or” render the claim indefinite because it is unclear whether the claim language following the limitations are part of the claim. The Office suggests that Applicant amend the claim to read --assessing temperature of at least one of each of said ultrasound transducers and
In regards to claim 8, at line 2, the limitations “said skin surface indirectly contacting said one or more of said individual energy emitting transducers” render the claim indefinite; for example, it is unclear whether said skin surface touches said one or more of said individual energy emitting transducers. The Office suggests that Applicant amend the claim to read -- cooling said skin surface 
In regards to claim 11, 
at line 11, the limitations “a skin surface indirectly contacting said one or more of said individual energy emitting transducers” render the claim indefinite; for example, it is unclear whether said skin surface touches said one or more of said individual energy emitting transducers; the Office suggests that Applicant amend the claim to read --one or more temperature sensors positioned between said spaced-apart individual energy-emitting transducers, configured to indicate a temperature of a skin surface 
at line 14, the limitations “said skin surface indirectly contacting said one or more of said individual energy emitting transducers” render the claim indefinite; for example, it is unclear whether said skin surface touches said one or more of said individual energy emitting transducers; The Office suggests that Applicant amends the claim to read --a cooling module configured to apply cooling via said one or more individual energy- emitting transducers to said skin surface said distal face-- as per line 3 of the claim.
In regards to claim 15, 
at line 2, the limitations “and/or” render the claim indefinite because it is unclear whether the claim language following the limitations are part of the claim. The Office suggests that Applicant amend the claim to read -- wherein said one or more temperature sensors are at least one of positioned on and
at lines 3-4, the limitations “wherein said one or more temperature sensors…indicate a temperature of said one or more transducers” render the claim indefinite; for example, from the limitations “one or more temperature sensors..to indicate a temperature of a skin surface” at lines 9-12 of claim 11, from which the claim depends, it is unclear whether the one or more temperature indicate a temperature of a skin surface and a temperature of said one or more transducers.
In regards to claim 24, 
at line 11, the limitations “a skin surface indirectly contacting said one or more of said individual energy emitting transducers” render the claim indefinite; for example, it is unclear whether said skin surface touches said one or more of said individual energy emitting transducers; the Office suggests that Applicant amend the claim to read -- assessing temperature of a skin surface applicator-- as per line 4 of the claim and,
at line 15, the limitations “said skin surface indirectly contacting said one or more of said individual energy emitting transducers” render the claim indefinite; for example, it is unclear whether said skin surface touches said one or more of said individual energy emitting transducers; the Office suggests that Applicant amend the claim to read -- cooling said skin surface applicator-- as per line 4 of the claim.
In regards to claim 25, at lines 2-3, the limitations “said skin surface indirectly contacting said one or more of said individual energy emitting transducers” render the claim indefinite; for example, it is unclear whether said skin surface touches said one or more of said individual energy emitting transducers. The Office suggests that Applicant amend the claim to read -- cooling of said skin surface applicator according to assessed temperature of said skin surface-- as per line 4 of claim 24.
In regards to claim 30, 
at lines 12-13, the limitations “a skin surface indirectly contacting said one or more of said individual energy emitting transducers” render the claim indefinite; for example, it is unclear whether said skin surface touches said one or more of said individual energy emitting transducers; the Office suggests that Applicant amend the claim to read --one or more temperature sensors positioned between said spaced-apart individual energy-emitting transducers, configured to indicate a temperature of a skin surface said distal face-- as per line 2 of the claim; and,
at line 16, the limitations “said skin surface indirectly contacting said one or more of said individual energy emitting transducers” render the claim indefinite; for example, it is unclear whether said skin surface touches said one or more of said individual energy emitting transducers; the Office suggests that Applicant amend the claim to read --a cooling module configured to apply cooling via said one or more individual energy-emitting transducers to said skin surface distal face to reduce thermal damage to said skin surface-- as per line 2 of the claim.
Allowable Subject Matter
Claims 1, 11, 24 & 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5-10, 14-15, 17-23 & 25-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, with respect to the 103(a) rejections of 1, 5-11, 14-15, 17-26 & 30 have been fully considered and are persuasive.  The rejections are hereby withdrawn in light of the instant amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0012842 to Barthe discloses methods and systems for ultrasound treatment.
US 4,101,795 to Fukumoto et al. discloses an ultrasonic probe.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791